Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 1 of 10




                          EXHIBIT C
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 2 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                             5/31/20, 8*03 PM




                                                                                  Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike; a YA novel
 Aimee Condayan <aimee.condayan@gmail.com>                                                                Fri, May 29, 2020 at 12:45 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    Here's my first query to Sarah LaPolla and her response to it.

    ---------- Forwarded message ---------
    From: Sarah LaPolla <sarah@bradfordlit.com>
    Date: Mon, Jan 20, 2014 at 1:39 PM
    Subject: Re: A Zine Called Mike; a YA novel
    To: Aimee Condayan <aimee.condayan@gmail.com>


    Dear Aimee,

    Thanks so much for your query. I really like the voice (and am a huge fan of Riot Grrl culture!), so I'd love to keep
    reading. Can you please send the full manuscript as a Word .doc?

    Thanks!

    Sarah


    Sarah LaPolla
    Literary Agent
    Bradford Literary Agency
    sarah@bradfordlit.com



    On Fri, Jan 10, 2014 at 11:14 AM, Aimee Condayan <aimee.condayan@gmail.com> wrote:

       Dear Ms. LaPolla,


                  Beth Ann hasn’t seen her dad since she was five. At sixteen, she still wonders what happened to him. Her hot mess of
       a mom says he went to prison, but she says a lot of crazy things—at least when she’s home, which is pretty much never.


                  At her Podunk high school, wannabe writer Beth Ann can barely keep her head above water. Between her dyslexia and
       daily run-ins with the devastatingly perfect Jenny White and her nasty newspaper friends, the only thing that makes school
       tolerable is her reading specialist Mr. Vitale. But when he’s killed in an accident, Beth Ann is more lost than ever. With some

       mysterious mix tapes she finds in her mother’s things and her creep of a neighbor, Matt, Beth Ann fumbles to find answers to
       her family’s dissolution and to prove to everyone, once and for all, that her goal of becoming a writer is more reality than

       dream.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…=msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331         Page 1 of 9
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 3 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                             5/31/20, 8*03 PM



                  Like Rainbow Rowell’s Eleanor and Park, Stephen Chbosky’s The Perks of Being a Wallflower, and Sarah Dessen’s
       Just Listen, A Zine Called Mike, a 58,000-word YA novel, is infused with music on every page. Though set in the here and now,

       the book is a love letter to the culture and creative energy of the 90s—grunge rock, Riot Grrrls, and the DIY publishing craze.

                  I’m writing to you because you mention in your bio that you are looking for YA fiction that doesn’t shy away from the

       darker side of adolescence. For that reason, I think you would enjoy my book. I've pasted the first chapter below according to
       your submission guidelines.


                  I studied journalism in college and I’ve written for numerous music publications, including Revolt in Style and
       Maximum RocknRoll. I also published my own zine that included band interviews. I was totally immersed in the punk scene.

       Also, my short comedy script, Margarita, was a quarter-finalist in the Creative World Awards.

                  Thanks for considering A Zine Called Mike. I look forward to hearing from you soon.


                  Sincerely,

                  Aimee Condayan

                  Aimee.condayan@gmail.com

                  Cell: 703-282-2940




       A Zine Called Mike

                                                                     Chapter 1




                  The day Mr. Vitale died I snuck into his classroom and took his glasses. They were these black-framed smartypants
       hipster fashion things he’d left. Nobody even saw me go in. They were all too busy talking about how drunk he must have been.


                   Just a couple months before his accident, we’d been sitting in the back of his classroom. First period was my study
       hall and he helped kids like me with their homework. He had this thick Rhode Island accent I loved. It stuck out in southwest

       Virginia. My favorite was when he said grocery store because it sounded like GROW-suh-reeh Stoowuh.

                  “Just do me a favor and go to the meeting,” he said.


                  I shook my head. “I don’t know where you get your ideas.”



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331        Page 2 of 9
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 4 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                              5/31/20, 8*03 PM



                “From you. C’mon, I’ve heard you say a million times, did you read that crap, Mr V? Well, this is an opportunity and
       I’d like to see you take it. You want to write for TURN, you need this on your college application.”


                  Writing for our student newspaper wouldn’t get me a job at TURN, but it would be a start. TURN was my dad’s
       favorite music magazine and my strongest memory of him. That and how he’d play guitar and sing for me at bedtime. Mom
       used to complain about the back issues of TURN stacked in the hall closet. Maybe one day he’d see my byline and try to contact
       me, where ever he was. I’d tried to find him online, but it’s like he’d slipped out of existence the day we left. Mom said he was
       going to prison for “doing a very bad thing.”


                  And yes, we still had a student newspaper when the rest of the world had given up and moved to Facebook and
       Twitter. I wasn’t exactly a prime candidate to write for it, either.


                  Dyslexia affects everyone who has it differently. Some people just take a few extra minutes to read a sentence. For me,
       it means text-to-voice programs are my friend. Years could go by before I finish writing a paragraph. If you want it properly

       punctuated, you’ve got the wrong Beth Ann.

                  “And you know Jenny’s editor, right?” I said.


                  “So?”


                  “Have you met Jenny?”


                  If dealing with her was the first step in realizing my dream of writing for TURN, I’d just have to give up and get a job
       selling knives or something.


                “Mrs. Lamback is expecting you at the first meeting this afternoon,” Mr. Vitale said. Mrs. Lamback was the student
       advisor for The Burr.


                “What? Why?”


                “Because I told her to expect you.”

                “But–”


                  “Chin up, kid; you got this.” he said with a smile.


                  Turns out one sincere smile can change somebody’s whole life.




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331         Page 3 of 9
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 5 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                             5/31/20, 8*03 PM



                                                                     <<<>>>

                  On the first day of fourth grade, I was seated at the same table as Jenny White and two other girls, both named Taylor.

       I stared panic-stricken at my blank worksheet when Jenny said, “What’s a matter, you can’t read?” Then she knocked my ruler

       off my desk.

                  I looked up, confused and terrified. She and the other girls were finished with their work and bored. I picked up my

       ruler. Then Jenny knocked my markers off the table. I gathered them and put them closer to me. The girls snickered. Jenny
       swiped her arm across the table and knocked everything down. I cried and they laughed and the teacher didn’t see.


                  I came home crying about it. After a rough first day at work, mom sat me on the couch and said, “Listen to me. That
       little girl’s father is my boss and he’s the only reason we have a place to live right now.” She looked around the room, taking

       inventory of our stuff like it might disappear if I made the wrong move.

                   “I need you to just be nice to her, no matter what,” she said. “Do you understand?”


                  “But, Mom, she—”

                  “You need to be nice to her.”




                  By junior year, my relationship with Jenny hadn’t changed much.




                  We’d been waiting about ten minutes when the newspaper office door opened with a metallic shriek. And there she
       was, a binder pressed against her A cups like the Ten Commandments. Everyone sat up straighter, opened their eyes bigger.

       Stuff people always did when Jenny entered a room. Electric-orange hair fell in layers like hot lava oozing down her back. She

       glided to the head of the table, flanked by the Taylors like they were bridesmaids in a wedding ceremony where Jenny would
       marry her goddamn self. And her legs were suspiciously athletic for someone whose mouth did all the running.


                  Jenny dropped her Coach handbag on the table and looked at us with the intensity of someone who runs a small planet,
       not a high school newspaper.


                  “Looks like I’ve got a big group this year,” she said, scanning the room. Her eyes caught at me and she smirked. I’d
       lost twenty pounds over the summer. Silly me for thinking it would change how she treated me.




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331        Page 4 of 9
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 6 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                               5/31/20, 8*03 PM



                  “Sorry I’m late,” she continued. “I’ve been so busy.” It was three-thirty on the first day of school and she acted like

       she’d just hiked the Appalachian Trail while the rest of us sat around drooling all day.

                  “For those of you who haven’t worked on my team before, my standards are high so you might want to think about

       that before you commit.”

                  Taylor One and Taylor Two smirked. I was the only new person at that meeting.


                  She kept talking and my eyes drifted to her boyfriend, Nathan Giles, who sat across from me. He was unbelievably
       gorgeous. He could spit on sick babies and girls would still flock. Magnetism, they call it. He had scruffy brown hair that fell

       over his forehead in pointy sweeps, and dancing green eyes. He was a football player and an artist, a painter. I looked away

       when he caught me staring.

                  From Jenny’s chatter I gathered that Nathan would do graphics, Taylor One would serve as photographer and Taylor

       Two, feature writer, and Jenny’s brainface friend Becca would be entertainment editor. Jenny said they’d all be staff writers, too
       because the staff was small and what, with so much happening in a high school of 300 people in Leslie, Virginia and

       everything, we needed all the words we could get.

                  “And just so you know, Beth Ann, The Burr’s won as the best student newspaper in the state of Virginia for three

       consecutive years,” she said.




                  It’s the only one left in the state.

                  “OK,” I said. Jenny bristled and I looked away.


                  “Thank you, Jenny,” Mrs. Lamback said. “Boy, she’s a spitfire, isn’t she? It’s gonna be a good year. Now for those of
       y’all who’re new, my style is, I like to let the students run the show. I’m here for advice and support, but I want y’all to really

       experience what it’s like to work together to get this job done. Now don’t forget, too, that Jenny’s daddy is the head editor at

       The Leslie Herald, so she has a lot of knowledge on this, folks. I encourage you to trust her expertise and look to her as your
       leader this year.”


                  Mrs. Lamback was at least 978 years old but well preserved. She’d been teaching English at Leslie High School since
       the doors opened in 1962. There used to be a journalism class you could take, but the teacher got caught smoking pot with his

       students and they fired him and ditched the class. Then Mrs. Lamback appointed herself as advisor and resurrected the paper.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331          Page 5 of 9
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 7 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                              5/31/20, 8*03 PM



                  And after all those years, Jenny’s dad was still my mom’s boss at The Herald even though Mom had won the Virginia
       Excellence in Journalism award. He hadn’t. She wrote a book based on her serialized expose of physical abuse going on at a

       nearby children’s home and her column in the paper, Community Faces, was really popular. We couldn’t go to the grocery store
       without people asking for her autograph. But she was no “Head Editor,” or whatever.


                  “Thank you, Mrs. Lamback,” Jenny said. “We’re gonna start off with a writing exercise,” Everyone opened their sleek
       personal laptops.


                  Jenny looked expectantly at the blank space on the table in front of me. I raised my hand. “Mrs. Lamback?”

                  “Yes, dearheart?”


                  “I don’t have a laptop,” I whispered. Mom had said she couldn’t afford one for me. “They have computers
       everywhere, Beth Ann,” she’d said. “Take advantage; be resourceful.”


                  “Oh, that’s OK, honey. Go ahead.” Mrs. Lamback said, gesturing toward the fossils they called computers along the
       back wall. Jenny handed everyone a piece of paper. She sighed loudly, making the trip over to where I sat. She went back to the

       head of the table.

                  “This is a story I printed out from CNN.com,” she said. “I’d like you to take the next twenty minutes and read it and

       then rewrite it in your own way. Impress me. See if you can make it better.”

                  I looked over at Mrs. Lamback who sat smiling dumbly at Jenny.


                  Then I began to freak the hell out.

                  Over the years I’d developed all kinds of workarounds for when I was required write on the spot and all of them

       involved speech-to-text programs or my best friend Ivy Lou’s mad transcribing skills. But I wasn’t asking for accommodations
       in front of Jenny. I was pretty sure I’d get washed downstream in forehead sweat, anyway.


                   My hands trembled over the keys and I squinted and pecked letter by letter.

                  The headline was About That Royal Baby ...

                  I wondered what on earth there could be to know about it. At the time, it was still in The Duchess’s uterus. I didn’t

       even want to speculate. Screw it, I thought. I can talk my way out of anything. I tapped away at the keyboard and twenty

       minutes passed like the swipe of a windshield wiper. With a drum-major’s arm wave, Jenny told us to stand. “Take someone
       else’s place—it doesn’t matter whose; just pick somebody,” she said, and Becca made a beeline straight for me like she had



https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331         Page 6 of 9
                           Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 8 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                             5/31/20, 8*03 PM



       bought a ticket for my seat.


                  “Move,” she said under her breath and butted me out of the way. I don’t know why she hated me. Maybe guilt by
       association. She’d smacked Ivy Lou’s face in sixth grade for winning the science fair. It wasn’t exactly a secret that Becca’s

       parents did all her homework for her and when she still didn’t win, she went apeshit.

                  Everyone got seated and Jenny said, “Becca, why don’t you go first.”


                  I’d expected something like that to happen, but I’d hoped it would happen to someone else.

                  “There’s nothing coherent here—it’s just random letters on the page,” Becca said. I hated her proper voice. Captain

       Enunciation had a self-importance problem.

                  I looked at Nathan and almost threw up. I would have rather eaten a bowl of rusty thumb tacks than embarrass myself

       in front of him.

                  “Beth Ann,” Mrs. Lamback said, sounding unsure of herself, “let’s talk after the meeting.” For an advisor, she seemed

       to play a second-banana role in the whole operation.

                   “Why don’t you go next, Beth Ann,” Jenny said, crossing her arms.

                  Just when I was about to rattle off something off the top of my head—something that would, I hoped, humiliate her,

       Mrs. Lamback cut in. “Nathan, why don’t you go ahead and read.” She nodded at me like it was a favor. The Taylors texted

       each other and smirked as if it wasn’t obvious they were text-snarking.




                  The room was stuffed with self-congratulatory glee by the time everyone finished reading and then Jenny adjourned

       the meeting. She told everyone to come to the next meeting with a story idea.

                  As I gathered my things, Nathan leaned over and whispered in my ear, “You know, I just now realized that was you.

       Lookin’ good.” He’d broken his ankle and was hobbling on crutches. He kept walking to where Jenny stood. An electric shock

       went through me. And what he saw in Jenny was beyond me. She probably paid him to date her. With her Mom’s Mary Kay
       fortune, Jenny could afford it. It’s not like the newspaper paid well. I knew that firsthand.


                   Mrs. Lamback sprung up beside me and called Jenny over.

                  “OK, ladies. Now, Beth Ann, nobody’s upset with you for being here, don’t you worry about that. But do you think

       this is for you?”


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331        Page 7 of 9
                          Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 9 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                               5/31/20, 8*03 PM



                  “Mrs. Lamback—” Jenny begged.

                  “Yes,” I heard myself say, or some Opposite Beth Ann with more guts than I had.

                  “Mrs. Lamback, how is she going to write on deadline if she can’t even read?”


                  I opened my mouth in shock when Mrs. Lamback interrupted, “Actually, Jenny, there have been many, many

       successful dys-a-lexic writers throughout hist’ry. You know Agatha Christie was a dys-a-lexic.”

                  We both looked vacantly at Mrs Lamback.

                  “OK, Beth Ann, Mr. Vitale told me about you, and how you have a special talent for writing.”

                  Jenny’s eyes bugged out.

                  “Right, well…OK,” I said.


                  “But, Mr. Vitale is a rather ... unconventional teacher, as they say, and an old lady like me whose been doing this for a
       long time sometimes has a better eye for a student’s strengths and weaknesses.”


                  “OK,” I said.

                  “I’d like to hear it from you. Is this your choice to do this or Mr. Vitale’s?” Mrs. Lamback said.

                  “Mine,” I said.

                  “Alright,” she said. “Why don’t you tag along with Jenny when she interviews Principal Ryan.”

                “Yes ma’am,” I trailed off. It would help drive me nuts.

                  “I think you gals are gonna find you’re a good team,” Mrs. Lamback said.

                  Jenny shoved me with her eyes and when I looked away, Nathan, gave me another crooked smile. I smiled back with

       sort of a question mark face.

                  “Hey, babe, I gotta go,” Nathan said to Jenny, pulling her into a hug with his big arms.


                  She closed her eyes and leaned in like she was allowing him the privilege of kissing her.

                  When Nathan left, Jenny stood with The Taylors yapping about her library volunteer job and how, gaw-lee, she wanted

       to share that time volunteering with Nathan, but she had cheer and newspaper and National Honor Society and pretending to be
       God and homework and whatever.


https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331          Page 8 of 9
                         Case 1:20-cv-05596-PGG Document 1-3 Filed 07/20/20 Page 10 of 10
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                               5/31/20, 8*03 PM



                  Juniors at our school were asked to help out in the school library, which was huge. It was technically voluntary, but

       everybody knew you looked like a slacker if you didn’t volunteer.

                  “You’re already practically runnin’ the school,” Taylor Two said. “Just tell Mrs. Goodwin you cain’t do it.”

                  “But I’ve never backed out of a commitment before. If I say I’m going to do something, I do it. I always have,” Jenny

       said. “I don’t have a backup and Mrs. Goodwin’ll think I’m a bum.”

                  “Hey Jenny?” I said.

                  She turned and did that twitchy, fast-blinking thing like I’d just appeared to her in a nightmare.

                  “What?”


                  “I’ll do the library job,” I said.

                  The three of them stared at me like my organs were on the outside.

                  “I mean, if you don’t need help, that’s cool, I just…couldn’t help but overhear ....”

                  “Why would you do that?” Jenny asked.

                  “Just trying to help out; you know.”


                  “Uh, OK,” Jenny said. “It’s every Thursday from 3:30 to 5:30.”

                  “Cool, then.”

                  I was actually exempt from having to volunteer in the library because of my learning disability but I wasn’t going to

       tell her that. Not when I was about to get two hours alone with Nathan every week. And maybe, if I was lucky, a little slack

       from Jenny.




    --
    Aimee C.




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055332846027331&simpl=msg-f%3A1668055332846027331          Page 9 of 9
